United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 21, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-10912
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

CHRISTOPHER ALEXANDER,

                                     Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 5:01-CR-60-1-C
                         --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Christopher Alexander, federal prisoner # 25906-177, appeals

from the district court’s denial of his motion for a new trial,

pursuant to FED. R. CRIM. P. 33(a), based upon newly discovered

evidence.   Alexander failed to meet the standards warranting a

new trial based upon newly discovered evidence.    See United

States v. Bowler, 252 F.3d 741, 747 (5th Cir. 2001).

Accordingly, the district court’s judgment is AFFIRMED.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.